Exhibit 10.1
 
COLLABORATION AGREEMENT


This Collaboration Agreement is entered into among and between:


BioNeutral Group Inc. (together with BioNeutral Laboratories Corporation USA and
their affiliates, “BONU” or the “company”);  AND


Saint Barnabas Corporation, trading as Barnabas Health (hereinafter, “BH”) is a
not for profit corporation organized under the laws of the State of New Jersey


Whereas, BONU has developed certain proprietary anti-microbial formulations
capable of being used as a detergent cleaner, 90 second disinfectant and 20
minute sporicidal sterilant, which products are known as “Ygiene 206”.
 
Whereas, BH will be conducting a trial with respect to the use of Ygiene 206 in
certain areas of the hospital environment.
 
Whereas, BONU has developed new, or derivative formulations based on Ygiene 206
for immediate, on contact sterilization of surgical instruments and for use on
hands, skin and soft surfaces (the “Products”); and
 
Whereas, BH is a prestigious health care provider and medical research facility;
and
 
Whereas, the parties intend and desire that BH will assist and collaborate with
BONU in testing and discussing observations which may lead to confirmation of
performance data and improvements to the Products, including new uses and
applications for the Products;
 
Now Therefore, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties agree as follows:
 


1.  
As part of its obligations under this agreement, BH and BONU shall jointly
develop a protocol for the testing of Ygiene 206.  The protocol shall be agreed
to by BONU prior to implementation by BH.  BONU, at no cost to BH, shall supply
BH with sufficient Ygiene 206 to perform such testing.  BH will be compensated
for all time associated with the trial and protocol in accordance with the terms
of this agreement, including, without limitation,  Paragraphs 4 and 7.

 
2.  
BH agrees to assist BONU and collaborate with BONU in testing new sporicidal
formulations and applications for the Products. Without limitation to the
foregoing, BH will investigate one or more of the following areas:

 
a.  
instant or rapid sterilization of stainless steel and other surgical instruments
and equipment by use of the Products;  

 
 
1

--------------------------------------------------------------------------------

 
 
b.  
methods of cleaning, disinfecting and sterilizing surgical instruments,
including while in the operating room by use of the Products;

 
c.  
 methods of cleaning , disinfecting and sterilizing endoscopic instruments by
use of the Products;

 
d.  
methods of sterilizing hands of doctors, nurses and other health care workers
who contact patients by use of the Products;

 
e.  
methods of reducing hospital acquired infections in the health care sector by
use of the Products, including use on soft surfaces, fabrics and linen

 
3.  
In furtherance of the objectives of this agreement, the parties agree that at
its sole discretion, BH shall assign and provide a principal researcher or
investigator from the BH faculty or staff to this project (the “Investigator”).
Such Investigator shall develop one or more  protocols, in conjunction with
BONU’s Chief Science Officer, for utilizing and testing Ygiene 206 and the
Products and reporting the results of such tests in accordance with the terms of
this agreement, including without limitation paragraphs 1, 2, and 9.

 
4.  
BH shall be reimbursed for the professional time of the principal researcher to:

 
a.  
Develop and implement the testing protocols (in collaboration with BONU).

 
b.  
Implement the protocols for the various testing; e.g. environmental, hands,
instruments, etc.

 
c.  
Keep detailed records of all testing and lab results when indicated.

 
d.  
Take digital photos as needed.

 
e.  
Prepare manuscript for publication; review, edit, etc. and send to several peer
review journals for publication.

 
         Estimated time 100 hours @$150 = $15,000.  All hours billed at the
lower of  $150 or the lowest rate otherwise charged by BH to any other party for
the services of the personnel providing such services.  Any charges and expenses
from BH above $15,000 will require the prior written approval of BONU’s CEO.
 
5.  
BONU agrees to provide samples of its formulations of its Products to BH at no
cost to BH for purposes of this project.

 
 
2

--------------------------------------------------------------------------------

 
 
6.  
BH agrees that all test results and reports will be timely provided to BONU as
and when completed, together with all raw data and other information relating to
BH’s testing, use and evaluation of the Products (collectively, the
“Information”)., Such reports shall include a description of the testing that is
ongoing by BH, and the testing that is planned by BH.

 
7.  
BONU will pay for any lab fees for microbiological testing performed within the
Barnabas Health system at the lowest rate charged by BH to any other party or
provide a method to send samples for microbial testing to a lab at no cost to
the BH system. Any lab charges in excess of $5,000 in the aggregate for this
project shall require the prior written approval of BONU’s CEO. All testing
protocols and outside labs shall be confirmed and approved in advance in writing
by BONU’s Chief Scientist.

 
8.  
The parties will coordinate all press releases.

 
9.  
BONU agrees that BH shall have the first right to publish in academic or medical
journals the results of BH’s testing and evaluation of the Products and of
Ygeine 206, subject to the following conditions:

 
a.  
No publication or disclosure of the Information shall occur until BONU has
confirmed to BH that it has completed all steps necessary prior to publication
in order for BONU to protect and secure all patent and other intellectual
property rights; and

 
b.  
Because BONU is a publicly traded company, no such publication will occur unless
and until BONU has confirmed to BH that any material information required to be
disclosed by BONU has been adequately disseminated by BONU; and

 
c.  
BONU shall be permitted to disclose such information as it is advised may be
called for in order to comply with securities regulations and laws.

 
d.  
The author, after review by BONU personnel, may publish or otherwise disseminate
and publically disclose the information based upon the scientific studies
performed; and

 
e.  
Should BH fail to submit for publication the results of BH’s testing and
evaluation of the Products after a 12 month  period of time has elapsed
following delivery of laboratory reports with respect to a Product or a
Product’s usage, third parties shall be permitted to publish.

 
 
3

--------------------------------------------------------------------------------

 
 
10.  
BH ROYALTY.  In addition to the payments in Paragraph 4 and 7 herein to BH for
its services hereunder, BONU agrees to:

 
a.  
Pay to BH a royalty (the “New Products Royalty”) equal to 5% of Net Sales of new
Products jointly developed by the parties (including but not limited to the uses
set forth in Paragraph 2 above).

 
b.  
Pay to BH a royalty (the “Y206 Royalty”) equal to 3% of BONU's Net Sales of
Ygiene 206 occurring during the five (5) year period commencing as of the date
of this agreement.

 
c.  
“Net Sales” means the gross revenue, when and actually collected by BONU or any
of its subsidiaries from unaffiliated third parties, less fees and expenses
previously paid or reimbursed to BH, sales tax, use, value-added tax, excise
tax, and other taxes, customs, duties, and other governmental charges, freight
and other shipping costs, in each case to the extent separately stated on the
invoice. Net Sales shall exclude all purchases by BH and its affiliated
parties.  Net Sales shall be limited to sales in the United States for human
health and excludes, nursing homes, assisted living, doctor/dental offices .

 
d.  
BONU shall keep accurate records of its operations respecting the sales of its
products to the extent necessary (a) for the calculation of  royalties payable
hereunder to be determined, or (b) to inform BH of all products sold, or
otherwise distributed, including without limitation for testing, qualifications
and evaluation purposes, for a period of no less than the term of this
Agreement, plus five years thereafter.  Upon at least thirty (30) business days
advance, written notice and no more frequently than once per calendar year, BH
shall have the right, at its own expense, to examine such records through an
independent representative during BONU’s ordinary business hours to the extent
reasonably necessary to confirm or correct such reports.

 
e.  
BH’s right to receive New Products Royalties under this agreement shall
terminate on the 5th year anniversary of the first commercial sale by BONU of a
Product where such sale is for a new formulation or use of the Product developed
by BH.


 
 
4

--------------------------------------------------------------------------------

 
 
f.  
BONU SHALL NOT BE OBLIGATED TO MAKE ANY PAYMENT HEREUNDER, AND BH SHALL NOT BE
ENTITLED TO RECEIVE OR RETAIN ANY PAYMENT, IN THE EVENT SUCH PAYMENT WOULD
CONSTITUTE A VIOLATION OF ANY LAW, REGULATION, STATUTE, ORDER OR DECREE TO WHICH
EITHER BONU OR BH IS SUBJECT.

 
11.  
OWNERSHIP OF INTELLECTUAL PROPERTY.  BH confirms and agrees that the Products,
any New Products, and any developments, formulations, uses, applications,
enhancements, discoveries, inventions, and improvements pertaining thereto
(collectively “Improvements”), including all new uses and Improvements which BH,
any BH employee, agent contractor, consultant, or the Investigator may have
participated in, shall be works for hire owned by and the sole and exclusive
property of BONU. BH and the Investigator and any employee, BH agent,
contractor, consultant shall assign and convey to BONU all right, title and
interest in and to all Improvements (INCLUDING BUT NOT LIMITED TO PATENT RIGHTS)
and shall execute any and all documents reasonably required to effect the
purposes and intents of this paragraph 11, including but not limited to a Work
For Hire agreement in the form of Exhibit 3 hereto.

 
12.  
INDEMNIFICATION AND INSURANCE:

 
a.  
BONU shall be solely responsible for designing and manufacturing the products
and for determining the suitability and safety of the products.  BONU shall
indemnify, defend and hold BH harmless against all liabilities, demands,
damages, expenses, attorneys fees or losses, including without limitation
against any claims based on product warranty (express or implied), negligence,
or strict liability.

 
b.  
BONU shall indemnify BH against any liability incurred by BH, or its officers,
agents, employees, patients, or guests in respect of damage to property, death
or personal injury arising from any fault or defect in the materials or
workmanship of the Products and any reasonable costs, claims, demands and
expenses arising out of or in connection with that liability.

 
c.  
BONU shall maintain product liability insurance for the duration of this
agreement of not less than $1,000,000 per annum with a reputable insurer, naming
BH as an additional insured and shall provide a copy of the insurance policy and
proof of payment of the current premium to BH prior to execution of this
agreement.

 
13.  
CONFIDENTIALITY. Each party agrees that in the course of the relationship
created hereunder they may be provided confidential non-public information. Each
party agrees that it and its personnel assisting on this project or who
otherwise gain access to the other party's confidential information will not
disclose or use such information for any purpose without the other party's prior
written consent. Neither party shall issue any public

 
 
5

--------------------------------------------------------------------------------

 
 
statement or press release disclosing or related to this agreement or the
obligations of each herein other without the prior written consent and approval
of the other party.
 
14.  
BH shall act as an independent contractor hereunder and determine in its sole
discretion the amount of time required of BH pursuant to this agreement and the
manner and place of rendering services hereunder.  Nothing herein shall be
deemed to constitute BONU and BH as partners, joint ventures or otherwise
associated in or with the business of the other.

 
15.  
BONU will repair/replace any instrument(s), furniture or any other materials
owned by BH subjected to products prepared and used strictly according to BONU’s
instructions which exhibit damage or lack of function where such damage or lack
of function is directly caused by the products.  BONU’s obligations hereunder
shall exclude (a) wear and tear in the ordinary course, (b) damage or lack of
function covered by a third party warranty, the wrongful acts of a third party;
(c) damage or wear lack of function where the product is not used or applied as
instructed by BONU; and (d) damage or lack of function not promptly reported to
BONU.  BONU’s liability under this paragraph 15 shall in no event exceed
$1,000,000 in the aggregate, except to the extent BONU is insured with respect
to the alleged liability.

 
16.  
TERM.  Except as otherwise provided herein, including the royalty set forth in
Section 10,  this agreement shall have a term of 18 months, commencing on
February 1, 2012 and shall automatically renew for successive 12 month terms
unless terminated in writing by any party not less than 90 days prior to the
expiration of the then-current term. In addition, except for Section 10, either
party may terminate this agreement at any time without cause upon 90 days prior
written notice.

 
17.  
PLACE OF WORK.  The services performed hereunder by Consultant shall be
performed at such time and place as Consultant may deem appropriate.

 
18.  
SURVIVAL.   Notwithstanding the expiration or termination of this Agreement for
any reason whatsoever, the respective rights and obligations set forth in __
shall survive any termination or expiration on this Agreement.

 
19.  
NON-AGENCY RELATIONSHIP.  Neither party has any authority whatsoever, expressed
or implied, by virtue of this Agreement to commit the other party  in any way to
perform in any manner or to pay money for services or materials except as
authorized in writing.

 
20.  
GOVERNING LAW. This Agreement and any schedule executed pursuant thereto shall
be construed, interpreted and governed by the laws of the State of New Jersey,
without

 
 
6

--------------------------------------------------------------------------------

 
 
regard to New Jersey choice of laws provisions. The parties consent to the
exclusive jurisdiction and venue of the federal and state courts situated in and
for the State of New Jersey, County of Essex, with respect to any dispute
arising between them.
 
21.  
WAIVERS.  The failure of either party to enforce at any time any of the
provisions of this Agreement or to require at any time performance by the other
party of any of such provisions, shall in no way be construed to be a waiver of
such provision, nor in any way to affect the validity of this Agreement or any
parts thereof, or the right of either party thereafter to enforce each and every
provision.

 
22.  
MODIFICATION. No waiver, modification or amendment of any of the provisions of
this Agreement shall be binding unless it is in writing and signed by a duly
authorized representative of the party to be bound thereby.

 
23.  
INTEGRATION. This Agreement contains the entire agreement and understanding
between the parties as to the subject matter of the Agreement, and merges and
supersedes all prior agreements, commitments, representations, writings and
discussions between them. No party has relied upon or will be bound by prior
obligations, conditions, warranties, or representations with respect to the
subject matter of this Agreement.

 


IN WITNESS WHEREOF, the parties have executed this Agreement this __  day of
January, 2012
 
       BioNeutral Group
Inc.                                                                                                  
Saint Barnabas Corporation t/a Barnabas Health
 
By:
_______________________                                                                                By:_____________________
 
                 
 
                  BioNeutral Laboratories Corporation USA  
                                                                                    
By:
_______________________                                                                             

 
 
7

--------------------------------------------------------------------------------


 


 